United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alhambra, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-450
Issued: April 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 18, 2012 appellant filed a timely appeal from a June 22, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely filed and failing to demonstrate clear evidence of error. Because
more than 180 days has elapsed from the last merit decision dated February 17, 2011 to the filing
of this appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 15, 2009 appellant, then a 54-year-old custodian laborer, filed an
occupational disease claim alleging that he developed grade 2 spondylolisthesis of L5 as well as
arthritis and degeneration of his hips due to lifting, carrying and pushing heavy containers. He
noted that his position required him to bend, lift, twist, pull and push as well as use a heavy
machine to clean floors. Appellant stated that he first became aware of his condition in
December 1989 and first attributed his condition to his employment in April 1991. He also
submitted a statement describing his work duties as a part-time flexible carrier beginning in
1988. Appellant noted that his back condition was first diagnosed in April 1991. He returned to
work at the employing establishment on June 25, 1994 as a custodian laborer. Appellant stated
that his condition worsened and that he currently required a hip replacement.
In a note dated December 15, 2009, Dr. Scott Goldman, a Board-certified orthopedic
surgeon, diagnosed osteoarthritis and spondylolisthesis of the lumbar spine and osteoarthritis of
the bilateral hips as a result of repetitive bending, stooping and lifting in the performance of his
job duties.
OWCP requested additional factual and medical information in support of appellant’s
claim in a letter dated January 25, 2010. Dr. Goldman completed a report dated February 8,
2010 and noted appellant’s employment duties.
He diagnosed osteoarthritis and
spondylolisthesis of the lumbar spine as well as osteoarthritis of both hips. Dr. Goldman opined
that appellant would have had some arthritis and spondylolisthesis without working at the
employing establishment. He stated, “However, the severity of arthritis in the lower back and
hips is not consistent with his age had he not worked for the [employing establishment]. It is my
opinion that his severe conditions, including arthritis of the lower back and both hips, are the
result of the repetitive bending, stooping and lifting activities he has performed with working at
the [employing establishment] since 1988.”
By decision dated April 28, 2010, OWCP denied appellant’s claim on the grounds that
Dr. Goldman’s reports were not based on a complete factual background. Dr. Goldman
completed an additional report on May 24, 2010 and opined that appellant’s conditions were due
to repetitive trauma that occurred while working at the employing establishment.
Appellant requested a review of the written record by an OWCP hearing representative
on May 26, 2010. By decision dated February 17, 2011, the hearing representative found that
Dr. Goldman did not provide the necessary factual background to support his opinion that
appellant’s current conditions were due to his employment. The hearing representative stated,
“Dr. Goldman provided a conclusion without sufficient explanation of the nature of the repetitive
motions required by the claimant’s duties in 2010, when the claim was filed, or why, over a
period of time, the identified work activities caused the diagnosed conditions.”
In a letter dated July 14, 2011 and including his claim number, appellant stated that he
disagreed with the denial of his claim. He stated that he was submitting more information and
stated, “I’m hoping that the doctors’ reports will help with your final decision concerning the
claim I have submitted. Truly the reports show that the work I have performed with the
[employing establishment] has been the contributor to my conditions of grade 2

2

spondylolisthesis, lumbar disc disease and hip degenerative joint disease which resulted in total
left hip replacement and future right hip replacement.” With his letter, appellant included a copy
of the first page of the February 17, 2011 decision, circled the appeal rights paragraph and noted,
“I do disagree.”
Appellant submitted notes from a chiropractor, Dr. Gary Spunt, dated April 11, 2011
diagnosing degenerative joint disease in the lower back and hip region. On December 6, 1993 he
had undergone a fitness-for-duty examination due to intermittent lower back pain resulting in a
diagnosis of spondylosis. Dr. Thomas W. Jackson, a Board-certified orthopedic surgeon, stated
that appellant had preexisting spondylolisthesis at L5-S1 which was being aggravated by his
work activities. He found that appellant’s spondylolisthesis was stable and would likely result in
a spontaneous fusion. Dr. Jackson stated that appellant was capable of work. Dr. Randy Jones, a
physician Board-certified in emergency medicine, examined appellant on April 18, 1993 and
diagnosed severe spondylosis at L5-S1. He opined that appellant was totally disabled and that
his condition was not due to his employment. Dr. Steven M. Ma, a Board-certified orthopedic
surgeon, examined appellant on April 23, 1993 and diagnosed grade 2 spondylolisthesis of L5 on
S1 with significant sclerosis and loss of L5-S1 disc space. He recommended work restrictions
including lifting no more than 25 pounds. Appellant also submitted a July 14, 2010 medical note
indicating that he had undergone a posterior left hip replacement.
In response to a telephone call, OWCP advised appellant to select the type of appeal he
wished to pursue. Appellant requested reconsideration on March 26, 2012. He stated that the
July 14, 2011 letter was a request for reconsideration.
By decision dated June 22, 2012, OWCP declined to review the merits of appellant’s
claim on the grounds that his request for reconsideration was not timely filed and did not
demonstrated clear evidence of error. It performed a limited review of the evidence received
after the hearing representative’s February 17, 2011 decision and determined that there was no
evidence of error on the part of OWCP.
LEGAL PRECEDENT
Under section 8128(a) of FECA2 OWCP has the discretion to reopen a case for review on
the merits, on its own motion or on application by the claimant. It must exercise this discretion in
accordance with section 10.607 of the implementing federal regulations. Section 10.607 provides
that “An application for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.”3 In Leon D. Faidley, Jr.,4 the Board held that the imposition
of the one-year time limitation for filing an application for review was not an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA. The one-year time
limitation period set forth in 20 C.F.R. § 10.607 does not restrict OWCP from performing a limited
review of any evidence submitted by a claimant with an untimely application for reconsideration.
2

Id. at § 8128(a).

3

20 C.F.R. § 10.607.

4

41 ECAB 104, 111 (1989).

3

OWCP is required to perform a limited review of the evidence submitted with an untimely
application for review to determine whether a claimant has submitted clear evidence of error on the
part of OWCP thereby requiring merit review of the claimant’s case.
Thus, if the request for reconsideration is made after more than one year has elapsed from
the issuance of the decision, the claimant may only obtain a merit review if the application for
review demonstrates “clear evidence of error” on the part of OWCP.5
ANALYSIS
The only decision before the Board on this appeal is that of OWCP dated November 1,
2012 in which it declined to reopen appellant’s case on the merits because the request for
reconsideration was not timely filed and did not show clear evidence of error.
The one-year time limitation begins to run on the date following the date of the original
OWCP decision. A right to reconsideration within one year accompanies any subsequent merit
decision on the issues.6 Therefore appellant had one year from February 17, 2011 to submit a
timely request for reconsideration. OWCP received appellant’s March 26, 2012 request for
reconsideration on that date. Because the request was received more than one year after the
February 17, 2011 merit decision, OWCP found the request to be untimely.
However, the Board notes that OWCP also received a letter from appellant dated July 14,
2011 which pertained to the status of his claim. For the reasons notes below, the Board finds that
appellant’s July 14, 2011 letter constituted a timely request for reconsideration.
Although the July 14, 2011 letter did not mention the word reconsideration, the Board has
held that there may be a request for reconsideration in situations where a letter does not contain
the word reconsideration. In Vicente P. Taimanglo,7 Gladys Mercado8 and Jack D. Johnson9 the
Board found that letters written by the employees constituted timely requests for reconsideration
even though they did not mention the word reconsideration. In Taimanglo, the Board stated that,
while no special form is required, the request must be made in writing, identify the decision and
the specific issue(s), for which reconsideration is being requested and be accompanied by
relevant and pertinent new evidence or argument not considered previously.10 In Taimanglo, the
claimant had identified OWCP’s decision in his letter, indicated that additional medical evidence
had been submitted and stated that he was waiting for a response. The Board found that the
letter constituted a timely request for reconsideration. In Mercado, the claimant asked OWCP to
5

20 C.F.R. § 10.607; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

6

Jack D. Jackson, 57 ECAB 593 (2006).

7

45 ECAB 504 (1994).

8

52 ECAB 255 (2001).

9

Supra note 6.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2 (January 2004);
supra note 7.

4

help her reopen her case, provided her case number and submitted additional medical evidence.
The Board found that the claimant’s letter constituted a timely request for reconsideration. In
Johnson, appellant advised that he was enclosing pertinent information related to his claim and
provided his file number as well as submitting medical evidence.
In its February 17, 2011 decision, OWCP advised appellant that, if he disagreed with the
attached decision, he had the right to submit new evidence to OWCP and request reconsideration
of the case or, if he had no additional evidence, he could appeal the decision to the Board. In the
letter of July 14, 2011, appellant included his claim number and stated that he disagreed with the
denial of his claim. He also included the front page of the February 17, 2011 decision and wrote
on it; “I do disagree.” Appellant also stated that he was submitting more medical information.
With this letter, he submitted a series of medical reports. Considering these factors, the Board
finds that appellant’s July 14, 2011 letter constituted a request for reconsideration and that new
medical evidence was submitted in support of the request.
As appellant timely requested reconsideration, OWCP improperly denied his
reconsideration request by applying the legal standard reserved for cases where reconsideration
is requested after more than one year. The Board will remand the case to OWCP for review of
the new medical evidence under the proper standard of review for a timely reconsideration
request and to undertake any appropriate additional development it deems necessary, to be
followed by the issuance of an appropriate decision.
CONCLUSION
The Board finds that appellant’s July 14, 2011 letter constituted a request for
reconsideration which was timely filed within one year of the February 17, 2011 merit decision.
The Board will remand the case for review of this evidence under the proper standard of review
for a timely reconsideration request.

5

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this opinion of the Board.
Issued: April 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

